—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Segal, J.), dated September 28, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendant made out a prima facie case that the injured plaintiff did not suffer a significant disfigurement as a result of the accident and the plaintiffs did not raise a triable issue of fact (see, Lisa v Pastor, 262 AD2d 368; Estrella v Marano, 255 AD2d 358). Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. O’Brien, J. P., Krausman, Goldstein, Schmidt and Crane, JJ., concur.